Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00587-CR

                                      Mary RENDON,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 372431
                           Honorable Carlo Key, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We ORDER the clerk of this court to immediately issue the mandate.

       SIGNED April 30, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice